Citation Nr: 1648074	
Decision Date: 12/27/16    Archive Date: 01/06/17

DOCKET NO.  11-12 705	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an initial disability evaluation in excess of 10 percent for coronary artery disease (CAD) prior to July 12, 2012, and in excess of a 30 percent thereafter.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Skiouris, Associate Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from July 1968 to July 1971, and September 1990 to August 1991.  He had additional periods of inactive service in the reserve component.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Columbia, South Carolina, Department of Veterans Affairs (VA) Regional Office (RO). The Veteran filed a timely notice of disagreement in June 2010.  The RO issued a statement of the case (SOC) in March 2011.  The Veteran subsequently perfected his appeal with a VA Form 9 in May 2011.  In November 2014, a Video Conference Board hearing was held before the undersigned.  A transcript of the hearing is associated with the Veteran's claims file.  

In April 2015, the Board remanded the Veteran's claim for further development.  
The RO issued a rating decision in September 2015 increasing CAD to 30 percent effective June 12, 2012.  As the decision represented a partial grant of benefits on appeal, a SSOC was also issued in September 2015.  AB v. Brown, 6 Vet. App. 35 (1993).  The requested development was completed, and the case has now been returned to the Board for further appellate action.


FINDINGS OF FACT

1. Prior to June 12, 2012, the Veteran's service-connected CAD required continuous medication. However, the evidence does not show a workload of less than seven METs resulting in dyspnea, fatigue, angina, dizziness, or syncope; there was no evidence of cardiac hypertrophy or dilatation on electrocardiogram, or x-ray. Finally, the Veteran's ejection fraction was not shown to be 50 percent or less.

2. From June 12, 2012, forward, the evidence shows an ejection fraction of 50 percent, but no less. There is no evidence of congestive heart failure, and there is no evidence of a workload of 3 METs or less resulting in dyspnea, fatigue, angina, dizziness, or syncope. 


CONCLUSION OF LAW

The criteria for entitlement to an initial rating for CAD in excess of 10 percent from February 12, 2009, and in excess of 30 percent from June 12, 2012, forward, have not been met. 38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1- 4.3, 4.7, 4.10, 4.104, Diagnostic Code 7005 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes on VA an obligation to notify claimants of what information or evidence is needed for claim substantiation and respective evidentiary gathering duties.  Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015).  

This appeal deals with the initial ratings assigned following the grant of service connection.  Further VCAA notice is not required with regard to the downstream issue in this appeal.  Dingess v. Nicholson, 19 Vet. App. at 490-91 (2006); see also 38 C.F.R. § 3.159(b)(3)(i) (2015).

VA has made reasonable efforts to obtain adequately identified records.  The information and evidence associated with the claims file includes the Veteran's service treatment records, service personnel records, post-service treatment records, and the Veteran's statements.  The Board has also obtained VA treatment records and VA examination reports and opinions from November 2009, June 2012,  and August 2015.  Deficiencies in the earlier examination reports were cured by subsequent reports and addendums.  The reports contain all needed reports.   Therefore the Board finds that the Veteran has been provided adequate medical examinations in conjunction with his claim.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that a medical opinion is adequate when it is based upon consideration of a claimant's prior medical history and examinations and describes the disability in sufficient detail so that the evaluation of the claimed disability will be a fully informed one).  

A Video Conference Board hearing was held in November 2014.  The Veteran set forth his contentions during a hearing before the undersigned Veterans Law Judge.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, during the November 2014 hearing the undersigned explained the issue, focused on the elements necessary to substantiate the claim, and sought to identify any further development that was required to help substantiate the claim.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.

The Board's April 2015 remand directed that the Veteran be afforded a VA examination to determine the current level of disability due to the service-connected CAD, and outstanding private and VA treatment records could be obtained.   The Veteran was afforded a VA examination in August 2015.  A request was made to the Veteran to complete a 21-4142, and subsequent to receipt of the completed 21-4142 in favor of Dr. H., a request was made for treatment records from Dr. H.  Outstanding VA treatment records, and private treatment  records from D. H. were obtained.  

Accordingly, the requirements of the June 2015, remand was ultimately accomplished and the prior remand instructions were substantially complied with.  See Stegall v. West, 11 Vet. App. 268 (1998).  

The Veteran has not identified any pertinent evidence that remains outstanding.  Accordingly, VA's duty to assist is met and the Board will address the merits of the claim.

II. Initial Ratings

A.  Legal Criteria 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule). See 38 C.F.R. Part 4 (2015). Ratings for service-connected disabilities are determined by comparing the veteran's symptoms with criteria listed in VA's Rating Schedule, which is based, as far as practically can be determined, on average impairment in earning capacity. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015). 

The basis of disability evaluations is the ability of the body as a whole to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).

When entitlement to compensation has been established and a higher initial evaluation is at issue, the level of disability at the time entitlement arose is of primary concern. Although a rating specialist is directed to review the recorded history of a disability to make a more accurate evaluation, the regulations do not give past medical reports precedence over current findings. 38 C.F.R. § 4.2; Francisco v. Brown, 7 Vet. App. 55, 58 (1994). Consideration must also be given to a longitudinal picture of the Veteran's disability to determine if the assignment of separate ratings for separate periods of time, a practice known as "staged" ratings, is warranted. See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. Ap. 119 (1999).

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability. 38 C.F.R. § 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board gives the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 2014).

B. Rating Criteria

The Veteran's service-connected coronary artery disease has been rated under Diagnostic Code 7005, with a 10 percent rating in effect from February 12, 2009, and a 30 percent rating in effect from June 12, 2012, forward.

Under Diagnostic Code 7005, a 10 percent disability evaluation is assigned when a workload of greater than 7 METs, but not greater than 10 METs, results in dyspnea, fatigue, angina, dizziness, or syncope; or, continuous medication is required. One MET [metabolic equivalent] is the energy cost of standing quietly at rest. See 38 C.F.R. § 4.104.

A 30 percent rating is assigned when a workload of between five and seven METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or x-ray. Id.

A 60 percent rating is assigned when a veteran experiences more than one episode of acute congestive heart failure in the past year, or; workload of greater than three METs but not greater than five METs results in dyspnea, fatigue, angina, dizziness, or syncope or; left ventricular dysfunction with an ejection fraction of 30 to 50 percent. Id.

A maximum 100 percent rating is assigned when a veteran experiences chronic congestive heart failure, or; work-load of three METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent. Id.

C. Factual Background and Analysis

The Veteran underwent a VA examination in  November 2009.  He was taking amlodipine, atenolol/chlorthalidon, Lisinopril and minoxidil.  He occasionally  gets drowsy, but otherwise had no other side effects.   He reported walking 2 miles per day.  He had been diagnosed with coronary artery disease.  He reported one total occlusion, no stents, but did have an angioplasty in 1994.  He denied any heart attack or stroke.  He denied chest pain, angina, dyspnea, fatigue, or syncope.  He retired in 2005, due to poor evaluations and memory issues.    On physical examination, his blood pressure was 178/100.The echocardiogram revealed LVEF at 60%.  The stress test revealed METs at 7.3.  Chest x-rays did not reveal any active disease.  

In a private treatment record from March 2012, Dr. H. reviewed an echocardiography report, and stress echocardiogram.  LVEF results were in the range of 55% to 60%.  

In June 2012 the Veteran was afforded a VA examination.  In 1992 the Veteran was in the hospital and diagnosed with CAD, and had an atherectomy and dilation.  He had been doing well since that time.  He reported occasional chest pains, which resolved in just a couple of minutes.  He was taking continuous medication to treat his heart condition, including amlodipine, atenolol, furosemide, Lisinopril, and minoxidil.  He had never had a myocardial infarction, congestive heart failure, arrhythmia, a heart valve condition, infectious heart condition, or pericardial adhesions.  He had a history of cardiac catheterization with dilation.  On physical examination his heart rate was 54, and the rhythm was regular, with normal heart sounds.  There was no jugular venous distension, and auscultation of the lungs was clear.  His peripheral pulses were normal, and there was no peripheral edema.  His blood pressure was 124/80.  There were no other pertinent physical findings, complications, conditions signs and or symptoms.  A chest x-ray from November 2009 was reviewed, which was normal.  An exercise stress test was completed and the resultant symptom was fatigue, with no evidence of dyspnea, angina, dizziness or syncope.  The METs level was between a 5 and 7, which is consistent with activities such as walking one flight of stairs, golfing, mowing the lawn, and heavy yard work.  He had no other non-cardiac medical conditions limiting the METs level.  The functional impact on his ability to work was noted as being fatigue with moderate exertion like climbing stairs. 

In August 2015 the Veteran underwent a VA examination.  The Veteran reported that Dr. H. noted his EKG showed an old myocardial infarction.  He denied experiencing any chest pain or shortness of breath, but did report getting fatigued with activity.  He reported being able to walk 1/2 a mile before having to sit.  He required continuous medical to control his heart condition, including, ASA, Lisinopril, atenolol and atorovastin.  He did not have congestive heart failure, arrhythmias, heart valve conditions, infection heart conditions, or pericardial adhesions.  His last hospitalization for the treatment of a heart condition was in 1994, at which time he had an angioplasty.  His heart rate was 62, and the rhythm was regular.  He had normal heart sounds, and clear auscultation of the lungs.  He did not have jugular venous distention, or peripheral edema.  His peripheral pulses and blood pressure were normal.  He had no scars.  There was no evidence of cardiac hypertrophy, or cardiac dilation.  An echocardiogram from August 2015, revealed LVEF at 60 to 75 %, and there was normal wall motion and wall thickness.  METs testing was done in August 2015 as well, and it revealed METs at the 5 to 7 level, which is consistent with activities such as walking one flight of stairs, golfing (without card), mowing the lawn (push mower), and heavy yard work (digging).   The METs level limitation was due solely to the heart condition.  His heart condition impacts his ability to work in the sense that he can only do sedentary work such as administrative work he was doing prior to retiring in 2005, however he cannot do physical jobs that would require lifting, pulling or walking.   

At a June 2014, and January 2015, visit with Dr. H., the Veteran had no cardiovascular complaints and reported feeling well, and walking regularly.  He did not report chest pain, palpitations, orthopnea, claudication, leg swelling or PND.   The Board notes the Veteran reported at the August 2015 VA examination, that Dr. H. noted an old myocardial infarction, however upon review of the records, there is no evidence of a history of a myocardial infarction. 

Records from the Augusta VAMC were reviewed, and the findings are consistent with findings made during the VA examinations.

Therefore, prior to June 12, 2012, the Veteran's service-connected CAD required continuous medication. He had a METs level of record no less than 7.  There is no evidence to show that a higher rating is warranted because a workload of less than seven METs was not shown to result in dyspnea, fatigue, angina, dizziness, or syncope; there was no evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or x-ray. Finally, the Veteran's ejection fraction was not shown to be 50 percent or less.

From June 12, 2012 forward, a rating in excess of 30 percent is also not warranted.  Testing from June 2012, and August 2015, revealed a METs level between a 5 and 7, which is consistent with activities such as walking one flight of stairs, golfing, mowing the lawn, and heavy year work.  There has been no evidence of congestive heart failure, METs less than 5, dyspnea, fatigue, angina, dizziness, or syncope or; left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  The Veteran's ejection fraction was never recorded below 30 percent. Moreover, there is no evidence of congestive heart failure, and there is no evidence of a workload of 3 METs or less resulting in dyspnea, fatigue, angina, dizziness, or syncope. 

In making its determinations in this case, the Board has carefully considered the Veteran's contentions with respect to the nature of his service-connected disability at issue and notes that his lay testimony is competent to describe certain symptoms associated with his heart disability. The Veteran's history and his symptom reports have been considered, including as presented in the medical evidence discussed above, and have been contemplated by the disability ratings for which the Veteran has been found to be entitled to by the Board. Moreover, the competent medical evidence offering detailed specific findings pertinent to the rating criteria is the most probative evidence with regard to evaluating the pertinent symptoms of the service-connected disability at issue. As such, while the Board accepts the Veteran's testimony with regard to the matters he is competent to address, the Board relies upon the competent medical evidence with regard to the specialized evaluation of functional impairment, symptom severity, and details of clinical features of the service-connected condition at issue.

In conclusion, the Board finds that the preponderance of the evidence is against the Veteran's claim for an increased rating for service-connected CAD, and there is no basis for further staged rating of the Veteran's disability. See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.159, 4.1-4.16, 4.104, Diagnostic Code 7005; Gilbert, 1 Vet. App. at 49. After careful consideration, the Board also finds that no other diagnostic codes would be appropriate to evaluate the Veteran's CAD. 38 C.F.R. § 4.1, 4.2; Schafrath, 1 Vet. App. at 589.

D. Additional Considerations

The Board has considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) has been raised under Rice v. Shinseki, 22 Vet. App. 447 (2009). The record reflects the Veteran retired from full time employment in 2005.  There is no evidence in the record that he retired as a result of his heart condition.  The VA examiners have consistently found that the Veteran's CAD did not render him unemployable, and merely limited him to sedentary work such as that which he was doing prior to his retirment. As such, the Board finds that Rice is inapplicable in this case.

Finally, the Board has considered whether an extraschedular evaluation is warranted for the Veteran's issue on appeal. In exceptional cases an extraschedular rating may be provided. 38 C.F.R. § 3.321 (2015). The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability. Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms." 38 C.F.R. 3.321 (b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization"). When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating. Id. 

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairments caused by the Veteran's service-connected CAD are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required. Specifically, the criteria contemplate the Veteran's use of medication to treat symptoms, which include fatigue. 

The Veteran has not expressly raised the matter of entitlement to an extraschedular rating. His contentions have been limited to those discussed above, i.e., that his disability is more severe than is reflected by the assigned ratings. As was explained in the merits decision above in denying higher ratings, the criteria for higher schedular ratings were considered, but the ratings assigned were upheld because the rating criteria are adequate. Accordingly, the Board finds that the rating schedule is adequate, even in regard to the collective and combined effect of all of the Veteran's service connected disabilities, and that referral for extraschedular consideration is not warranted under the circumstances of this case. Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014).

ORDER

Entitlement to an initial rating for CAD in excess of 10 percent prior to July 12, 2012, and in excess of 30 percent thereafter is denied.  




____________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


